DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3 is confusing in that it is unclear whether “said permanent magnet”, as recited in the last two line of claim 3, is referring to the “permanent magnet” mounted within the housing (first recited in line 3 of claim 1) or the “first permanent magnet” (first recited in lines 7 and 8 of claim 1).
 	Claim 5 recites the limitation "the permanent magnet(s) mounted on the stator housing" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 6 recites the limitation "said second permanent magnets”" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Regarding claim 13, the term "preferably" or “more preferably” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1, 2, 4, and 7-12 are allowed.
Claims 3, 5, 6, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, U.S. Pat. 6,076.875 to Neff et al., shows a gripper comprising a stator housing (22) with a fixed permanent magnet (36) and two mobile grippers (28, 30) having coils (40, 42) for actuating the grippers to slide between open (Fig. 4) and closed (Fig. 5) positions.  The prior art fails to fairly teach or suggest a magnetic locking mechanism, as set forth in the lone independent claim 1, in combination with an electromagnetically control circuitry called for in claim 1.

Specification
The abstract of the disclosure is objected to because it is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geary et al. (US-8,186,733) shows a locking mechanism that includes a permanent magnet (28) for attracting the plunger (24) of a solenoid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/13/2022